Citation Nr: 0928607	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran testified at a June 2009 video-conference 
hearing.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
prostate cancer in a June 2000 rating decision

2.  Evidence added to the record since the RO's June 2000 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for prostate cancer.

3.  Resolving reasonable doubt in the Veteran's favor, the 
competent evidence on file demonstrates that the Veteran's 
prostate cancer originated in service.

4.  Resolving reasonable doubt in the Veteran's favor, the 
competent evidence on file demonstrates that the Veteran's 
cervical spine disorder originated in service.

  
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for prostate cancer.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for prostate cancer is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Service connection for a cervical spine disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this decision, the Board reopens the Veteran's claim for 
service connection for prostate cancer and grants service 
connection for prostate cancer and a cervical spine disorder 
which represents a complete grant of the benefits sought on 
appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, the Board concludes that no further notice or 
assistance is required because the outcome of the Board's 
decision is favorable to the Veteran as to the claims decided 
here, and no prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).  

New and Material Evidence

The Veteran's claim of service connection for prostate cancer 
was denied by a June 2000 rating decision.  He was advised of 
this rating decision in an August 2000 letter.  He did not, 
however, file a notice of disagreement, and that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a February 2005 written statement, the Veteran indicated 
that he was again seeking service connection for prostate 
cancer.  To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the final decision in June 2000.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the RO's June 2000 decision 
included service treatment records which the RO claimed were 
negative for any complaints or treatment of a prostate 
disorder and post-service treatment records which showed that 
the Veteran underwent a radial retropubic prostatectomy in 
June 1999.  

The basis of the denial of service connection for prostate 
cancer was that there was no showing that the Veteran had 
prostate cancer which was etiologically related to active 
service.

Evidence received since the June 2000 rating decision 
includes a January 2007 statement from a physician at the 
Naval Medical Center in which he stated that prostate cancer 
develops over many years and that it was highly likely that 
the Veteran's prostate cancer was present in 1997.  

The Board finds that this evidence is new in that it has not 
been submitted to VA before and, thus, never considered.  
Moreover, this evidence is material in that it raises a 
question of whether the Veteran's prostate cancer may have 
had its onset during service.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for prostate cancer.  38 C.F.R. § 3.303.  Accordingly, the 
claim for service connection for prostate cancer is reopened.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131. That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as osteoarthritis and malignant tumors, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Prostate Cancer

The Veteran contends that his prostate cancer was incurred 
during his active duty service.  He has testified that he was 
initially determined to have elevated protein specific 
antigen (PSA) levels in June 1998 and that he ultimately 
underwent surgery for prostate cancer with residual 
disabilities resulting from the surgery.  

The service treatment records show that the Veteran was seen 
in February 1980 with complaints of scrotal pain.  The 
impression included possible low grade prostatitis.  

Medical records from the Naval Medical Center show that the 
Veteran had an elevated PSA level in June 1998.  In December 
1998, the Veteran underwent a needle biopsy which was 
positive for adenocarcinoma of the prostate.  In June 1999, 
the Veteran underwent a radical retropubic prostatectomy.  

The Veteran underwent a VA examination in September 1999 and 
was diagnosed as having carcinoma of the prostate, in 
remission; radical prostatectomy for carcinoma of the 
prostate; impotence; incontinence; and depression secondary 
to his operation for the prostate cancer.  

A copy of an e-mail dated in January 2005 was received from 
J.F. Ward, M.D., Director of Urologic Oncology at the Naval 
Medical Center.  Dr. Ward reported that generally prostate 
cancer development to clinical detection is believed to occur 
over years.  He stated that while he could not provide a test 
that proves the Veteran's prostate cancer was present in 
1997, it was highly likely.  

The evidence clearly shows that the Veteran was determined to 
have an elevated PSA level in June 1998 and that he underwent 
surgery for prostate cancer in June 1999.  Furthermore, the 
Board has considered the opinion of the private physician, 
who stated that prostate cancer develops over a period of 
time and that it was highly likely that the Veteran's cancer 
was present in 1997.  Resolving reasonable doubt in the 
appellant's favor, the Board finds that the Veteran's 
prostate cancer is etiologically linked to service.  
Consequently, service connection for prostate cancer is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Cervical Spine Disorder

The Veteran contends that during service he worked in the 
supply field which required heavy lifting.  He testified that 
he received treatment during service for complaints of neck 
strain.

The service treatment records show that the Veteran was seen 
on several occasions for complaints of neck and shoulder 
pain.

A September 2004 VA MRI findings reveal a multilevel cervical 
spondylosis with decrease of disc height and signal at C2-3, 
C3-4 and C4-5.

VA outpatient treatment records dated in 2006 show that the 
Veteran received treatment for cervical radiculopathy.

On VA orthopedic examination in September 2006, the Veteran 
was diagnosed as having severe degenerative disease of the 
cervical spine which the examiner determined was as likely as 
not related to episodes of severe strain during service.   

The Veteran has a lengthy service record and the Board finds 
the Veteran's testimony and statements concerning his service 
responsibilities involving heavy lifting to be credible.  The 
service treatment records document complaints of neck and 
shoulder pain.  Furthermore, a VA examiner has related the 
Veteran's current degenerative disease of the cervical spine 
to severe strain experienced during active service.  Thus, 
the Board finds that the evidence is at least in relative 
equipoise as to whether the Veteran's cervical spine 
disability, is the result of in-service trauma.  After 
resolving all reasonable doubt in favor of the Veteran, and 
for the foregoing reasons, the Board finds that service 
connection for a cervical spine disability is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for prostate cancer.

Service connection for prostate cancer is granted, subject to 
the laws and regulations governing the payment of VA 
benefits.

Service connection for a cervical spine disorder is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


